EXHIBIT 99.1 PARLUX REPORTS FINANCIAL RESULTS FOR FISCAL YEAR AND FOURTH QUARTER FORT LAUDERDALE, FLORIDA, June 29, 2010, Parlux Fragrances, Inc. (NASDAQ:PARL) announced its unaudited results for the quarter and audited results for the year ended March 31, 2010. Net sales for the quarter were $17.7 million, compared to $28.2 million in the prior year quarter, a reduction of approximately 37%. Net loss for the quarter was $9.8 million, or $(0.48) per share, compared to net income of $1.5 million, or $0.07 per share, for the prior year quarter. Net sales for the fiscal year 2010 were $148.1 million, compared to $151.2 million in the prior year, a reduction of approximately 2%. Net loss for the fiscal year 2010 was $14.8 million, or $(0.73) per share, compared to a net loss of $4.3 million, or $(0.21) per share for the prior year. Mr. Frederick E. Purches, Chairman and CEO commented, “It is obvious that this past fiscal year was a very difficult one. The negative effect from the expiration of our GUESS? license was considerably more than originally expected.This was further impacted by anemic consumer spending and by higher post-holiday returns.” Mr. Purches added, “On the positive side, our balance sheet as of March 31, 2010 remained solid, with $17.6 million of cash, no debt, and working capital of $88.8 million.Our recently concluded $20 million credit facility with GE Capital, Corporate Finance further strengthens our ability to focus on the Company’s growth and profitability.Most of our losses in fiscal year 2010 were related to the write-down of GUESS? inventory and excess holiday returns. The Company’s focus and structure has been re-aligned to provide positive results for our shareholders for the future.I believe we are positioned to do just that.” Conference Call The Company will hold a conference call on Wednesday, June 30, 2010, at 9:00 a.m. (EDT) to discuss the Company’s year-end results and to provide additional outlook on the next quarter. To participate, please call Toll Free: 800-862-9098 or International: 785-424-1051.A digital replay of the conference call will be available from Wednesday, June 30, 2010, after 3:00 p.m., until midnight July 7, 2010.To access the rebroadcast, Toll Free: 800-283-4641 or International: 402-220-0851. ABOUT PARLUX FRAGRANCES, INC. Parlux Fragrances, Inc. is a manufacturer and international distributor of prestige products. It holds licenses for Paris Hilton, Jessica Simpson, Nicole Miller, Josie Natori, Queen Latifah, Marc Ecko, Rihanna, Kanye West, XOXO, babyGund, and Fred Hayman Beverly Hills designer fragrances, as well as Paris Hilton watches, cosmetics, sunglasses, handbags and other small leather accessories, and the recently signed Vince Camuto. Certain Information Regarding Forward-Looking Statements This press release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, regarding, among other things, our plans, strategies and prospects, both business and financial. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause actual results, performance or achievements of the Company or its industry to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. These risks and uncertainties include, among others, future trends in sales and net income, the Company's ability to maintain its current brands and licenses, the Company's ability to successfully introduce, acquire, or launch new brands, licenses, or products in a cost-effective manner, general economic conditions, Perfumania's ability to pay its balance due to the Company, and compliance with the covenants in the Company’s credit facility. Additional risk factors are set forth in the Company's periodic reports filed with the Securities and Exchange Commission. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date thereof. The Company undertakes no obligation to publicly release the result of any revisions to these forward-looking statements that may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. FOR: Parlux Fragrances, Inc.(954) 316-9008 CONTACT: Frederick E. Purches, Ext. 8116 Raymond J. Balsys, Ext. 8106 Website: http://www.parlux.com 1 PARLUX FRAGRANCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three Months Ended March 31, Twelve Months Ended March 31, (Unaudited) Net sales: Unrelated customers $ Related parties Sales - expired license - - Cost of goods sold: Unrelated customers Related parties Cost of sales - expired license - - Operating expense Operating (loss) income ) ) ) Interest income (expense), net 47 (6 ) ) Foreign exchange loss - 1 (1
